                      IN THE UNITED STATES DISTRICT COURT                ''^■^■.^ipRlCrnnnor
                                                                                  ; 'r
                     FOR THE SOUTHERN DISTRICT OF GEORGIA 2!J}8 SOV 13 pjtf 3. jg
                                    DUBLIN DIVISION


BALDOMERO VEGA LOZANO,

              Petitioner,

       V.                                               CV 318-053


STAGEY N. STONE, Warden,

              Respondent.


                                         ORDER



       After a careful, c/e novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been fi led. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES as MOOT Petitioner's motion for transfer, (doc. no. 2), and GRANTS

Respondent's motion to dismiss, (doc. no. 7). Therefore, the Court DISMISSES the petition

filed pursuant to 28 U.S.C. § 2241, CLOSES this civil action, and DIRECTS the Clerk to

enter an appropriate judgment of dismissal.

       SO ORDERED this                  of Novembe/;72018, at Augusta,



                                                ITED STATES DISTRICT JUDGE
